Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 4, 2019

                                      No. 04-19-00651-CV

                          IN THE INTEREST OF A.B.S., A CHILD

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01300
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        On October 21, 2019, before the appellate record was complete, see TEX. R. APP. P.
38.6(a), Appellant filed a motion for a thirty-day extension of time to file the brief, see id. R.
10.5(b), until November 20, 2019.
      On October 31, 2019, after the reporter filed a missing exhibit, the appellate record
became complete, and we set Appellant’s brief due on November 20, 2019.
       Appellant’s motion is MOOT. See id. R. 38.6(a) (filing date).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2019.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court